STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

CODY      HAMILTON         AND    DEVIN                                                         NO.         2022    CW    0101
LEWIS       HAMILTON


VERSUS


SAFEGUARD          CAPITAL            FUND,
L. P.,      SAFEGUARD           SAFE
STORAGE,          INC.,        SAFEGUARD
DEVELOPMENT             GROUP,         LLC,
SAFEGUARD          DEVELOPMENT               I,
LLC,      SAFEGUARD            EQUITY        GROUP,
LLC,      SAFEGUARD            STORAGE
PROPERTIES,             LLC,     AND                                                                                     2022
                                                                                                APRIL 251
SAFEGUARD          OPERATIONS,               LLC,
ABC      INSURANCE         COMPANY,           AND
XYZ      INSURANCE         COMPANY




In    Re:          The         State         of     Louisiana,              through             the         Department           of

                   Public         Safety           and    Corrections             and          Office        of    the     State
                   Fire         Marshal,            applying              for     supervisory                 writs,        19th
                   Judicial            District           Court,          Parish          of         East    Baton        Rouge,
                   No.     681837.




BEFORE:            GUIDRY,        PENZATO,           AND      HESTER,           JJ.


         WRIT      NOT       CONSIDERED.             The      writ        application                 does    not        contain

a    transcript            of     the        contradictory                hearing             on      relator'      s    motion

for      summary         judgment,            and    the        trial       court'        s    reasons         for denying
the      motion        are      not     otherwise             evident           from      the        writ     application.

See      La.      Code         Civ.     P.        art.     966( D)(       4).                                     this
                                         Accordingly,                                                                      court

requires a copy of the hearing transcript.

          Supplementation                     of         this        writ         application                     and/ or        an

application              for     rehearing will                  not      be     considered.                Uniform        Rules
of    Louisiana           Courts    of Appeal,  Rules                      2- 18. 7 &           4-   9.


          In     the     event        relator            seeks       to    file       a       new     application           with

this        court,        it    must         contain          all     required                items,        including        the
missing          documentation noted above,                               and    must          comply with              Rule 2-
12. 2 of         the Uniform Rules of Louisiana                                  Courts         of Appeal.              Any new
application              must     be         filed       on     or    before          May        25,        2022    and     must

contain a copy of this                        ruling.

                                                              JMG
                                                              AHP
                                                              CHH




COURT       OF    APPEAL,        FIRST        CIRCUIT




         DEPUTY        CLERK     OF     COURT
                 FOR   THE      COURT